Per Curiam.
The constitutional validity of section one of the employers’ liability act (Acts 1893, p. 294, §8017 Burns 1908) has been firmly settled by the Supreme Court of this State and also by the Supreme Court of the United States. The assertion of appellant’s .counsel that this section is unconstitutional will not serve to lodge the jurisdiction over this appeal in the Supreme Court, which, otherwise, would be in the Appellate Court. It is therefore ordered that this cause be transferred to the Appellate Court. See Pittsburgh, etc., R. Co. v. Rogers (1907), 168 Ind. 483.